Citation Nr: 1707784	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a concussion.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  This case comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2014, the Board remanded the case to the RO to afford the Veteran an opportunity to testify at a hearing before a Veterans Law Judge, as he had requested, but the Veteran failed to report to the hearing (without good cause given) that was scheduled for March 2015.  In September 2016, after denying two other appealed issues regarding a psychiatric disability and an umbilical hernia, the Board remanded the case to the RO in regard to the present concussion matter, for its initial consideration of pertinent medical evidence added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in October 2016 for readjudication of the claim of service connection for residuals of a concussion in light of the submission of VA treatment records, dated in May 2014, which were not previously considered in the first instance (and the Veteran had not submitted a waiver of initial RO review of said records).  Significantly, the evidence of record prior to the receipt of the May 2014 records did not reflect a diagnosis of concussion, but the May 2014 reports (along with additional VA records) reveal that the Veteran, who underwent testing beginning in December 2013, was assessed as having cognitive deficits that were suggestive of major neurocognitive disorder, likely due to traumatic brain injury (TBI).  During such testing, the Veteran had reported that during service he received blunt trauma to the face in 1984 with loss of consciousness.  Service treatment records show that the Veteran fractured his nose on three occasions, in January 1984, June 1984, and March 1985 (there was no documentation of loss of consciousness during any of these incidents).  Post-service VA records show that the Veteran sustained additional head injuries, in the form of a jaw fracture via an assault in January 2002 and a head injury from a fall (after a total knee replacement) in October 2013.  Further, a May 2014 VA TBI work-up indicated that the Veteran had a history of a motor vehicle accident with multiple facial fractures.  

The RO in an October 2016 supplemental statement of the case continued to deny the Veteran's concussion claim on the basis that there was no nexus between the Veteran's current diagnosis related to neurocognitive dysfunction and his period of military service.  The Veteran's representative, however, asserted that a May 2014 record, in which a VA evaluator declared that the Veteran had fulfilled the criteria for a TBI, satisfies the requisite nexus element.  The Board is not persuaded that such evidence suffices as nexus evidence, particularly as there is no clear explanation whether the Veteran suffered a concussion or TBI from an in-service incident.  For example, during psychological testing in December 2013, the Veteran related that his memory problems have persisted ever since he fell at the end of October 2013.  In light of the foregoing and as the Veteran has not been afforded a VA examination to determine a connection, if any, between the current diagnosis and an in-service injury, the evidence of record is insufficient to decide the claim and a medical examination and opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it is noted that a VAMC report of hospitalization indicates that the Veteran was admitted in September 2014 with a diagnosis of TBI; it is not clear whether all inpatient hospital records have been associated with the claims file.  Further, a May 2014 VA TBI evaluation report reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  It does not appear that the RO has sought to obtain any SSA records, which may be relevant to the claim on appeal.  Therefore, the RO should request records of the Veteran pertaining to a claim and award of any SSA disability benefits.   See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file all VA records of outpatient and inpatient treatment of the Veteran for any residuals of a concussion/TBI since May 2015, to include all inpatient records pertaining to admission in September 2014.  

2.  The AOJ should secure from the SSA all records pertaining to the Veteran's application for SSA disability benefits, including all records considered in rendering partially favorable and/or fully favorable determinations.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability).  

3.  After receipt and review of the foregoing requested records from the VA and SSA, the AOJ should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of all current residuals of a concussion/TBI.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Based on examination of the Veteran and review of the claims file, the examiner is requested to:  (a) state all diagnosed disabilities arising out of a concussion/TBI; and (b) as to any disability diagnosed (or found to have been present at any time since September 2012 when the Veteran filed the present claim), with respect to each such disability, opine whether such is at least as likely as not (a 50 percent or greater probability) related to the Veteran's period of active service from July 1982 to July 1985, to include any documented head injury therein.

4.  After completion of the foregoing, the AOJ should readjudicate the claim of service connection for residuals of a concussion.  If the benefit sought is denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




